Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawyer et al. (US 20160124502 A1).
Regarding claim 1, Sawyer et al. discloses a method comprising: 
establishing a virtual boundary for a virtual-world environment in reference to a real-world environment (system is primed by the user in advance by defining the boundaries and limitations of the operating space through one or more methods of programmatic input (“Soft Bounds”), para. 0032); 
determining whether the virtual boundary requires a correction (automatically scale and adjust to a individual user's soft-bound settings, para. 0052); 
in response to determining that the virtual boundary requires the correction, providing an alert (chaperoning alert systems according to aspects of the present invention may show a warning too late for a user to stop before a collision if the user is moving too quickly, see paras. 0056, 0057, 0058);
 in response to the alert, receiving a request from a user to modify the virtual boundary (automatically scale and adjust to a individual user's soft-bound settings, para. 0052); 
in response to the request from the user, monitoring an orientation of a direction indicator to generate orientation data; and modifying the virtual boundary based on the orientation data (bow (720) shown in FIG. 7 is placed at the leading edge of the user's soft bounds (730), in the user's preferred direction of play. Certain embodiments according to the arrangement shown in FIG. 7 automatically scale and adjust to a individual user's soft-bound settings, para. 0052).
Regarding claim 2, Sawyer et al. discloses the method of claim 1, wherein determining whether the virtual boundary requires a correction comprises checking the virtual boundary for an error (a custom application program interface (“API”) trigger sent to the controller of the virtual environment, meaning that the dimensions of the virtual environment are automatically adjusted to the physical environment and/or a custom warning specific to the virtual environment is made (e.g., an in-game character tells the user to stop walking when the user approaches the boundaries of the operating space), para. 0041).
Regarding claim 3, Sawyer et al. discloses the method of claim 2, wherein the error includes at least one of an unclosed loop, a zero-area portion, or a portion that does not satisfy a minimum portion area threshold (a digital warning signal that is triggered as a user crosses a predefined threshold, or as an analog warning that increases in intensity (e.g., overlay of room bounds fades in in brightness the closer a user gets to an obstacle and gets supported by a rumbling sensation increasing in intensity as user gets even closer), para. 0048).
Regarding claim 4, Sawyer et al. discloses the method of claim 2, further comprising automatically correcting the error (the dimensions of the virtual environment are automatically adjusted to the physical environment and/or a custom warning specific to the virtual environment is made (e.g., an in-game character tells the user to stop walking when the user approaches the boundaries of the operating space), para. 0041).
Regarding claim 5, Sawyer et al. discloses the method of claim 1, wherein the alert is a visual or audible notification (sensory feedback can be given in the following ways (including combinations), depending on the requirements of each particular implementation: a warning sound, paras. 0041-0042).
Regarding claim 10, Sawyer et al. discloses the method of claim 1, wherein modifying the virtual boundary includes adding portions to or subtracting portions from the virtual boundary (the dimensions of the virtual environment are automatically adjusted to the physical environment and/or a custom warning specific to the virtual environment is made (e.g., an in-game character tells the user to stop walking when the user approaches the boundaries of the operating space), para. 0041).
Claim 11, a non-transitory computer-readable storage medium claim, is rejected for the same reason as claim 1 and para. 0023.
Claim 12, a non-transitory computer-readable storage medium claim, is rejected for the same reason as claims 2 and 3.
Claim 13, a non-transitory computer-readable storage medium claim, is rejected for the same reason as claim 4
Allowable Subject Matter
Claims 6-9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677